DETAILED ACTION
In view of the appeal brief filed on 14 Dec 2020, PROSECUTION IS HEREBY REOPENED.  New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

Examination is provided as Non-Final Office Action for claim set dated 14 Aug 2020 in which claims 1-19 are pending with claims 1 and 15 being independent claims.
All prior rejections and objections are withdrawn in view of appeal brief 12/14/2020.
Updated search and consideration is given to reflect status of claims. New art is identified and no claims are currently in condition for allowance.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6, and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Misra et al., “Tell Me Dave: Context-sensitive grounding of natural language to manipulation instructions”, hereinafter Misra, in view of 
Jain et al., “Learning Preferences for Manipulation Tasks from Online Coactive Feedback”, hereinafter Jain.
With respect to claim 1, Misra teaches: 
A method {Misra [P.282 ¶4-5] “our method handles generalization to new environments” whereby [Abstract] “We present a model that takes into account the variations in natural language and ambiguities in grounding them to robotic instructions” using “PR2 robot”} comprising: 
receiving, at an intelligent system, a first instruction for augmenting a knowledge representation of said system with knowledge involving an object in an environment {Misra Fig 1 illustrates PR2 robotic barista interacting with human for object/environment context. [P.281 ¶1-2] “we present a learning algorithm that maps natural language instruction to a mobile manipulation instruction sequence depending upon the environment context… example, the NL instruction ‘fill the cup with water’ may require the robot to pick a cup and fill it with water”. Augmenting is [P.282 ¶1] “generalizing to different tasks in changing environments”, [P.289 ¶1-4] “generalized variables Z. For example, {moveTo(cup01); grasp(bottle01)} would be stored as the generalized instruction sequence {moveTo(z1); grasp(z2)}”}, the instruction 
provided by a human instructor in a natural language format {Misra [P.286 Sect.3 ¶2] “human gives the instructions for performing a task in natural language (see Figure 2)”}, and 
representing knowledge related to at least one of an event, an object relation, a rule, an action, or a goal {Misra [P.287 Sect3.4 ¶3] “instruction primitive keep which accepts three arguments, object obj1, obj2, and relationship R” is object relation, again listed within instruction Table 2 [P.285]. See also [P.289 Sect5.1 ¶3] “rule based approach… map to the objects that have a relation” and/or [P.286 Sect.3 ¶2] “instructions for performing a task… instructions have arguments, e.g., grasp(objecti)” wherein task of grasp is an action}, 
wherein the intelligent system includes one or more subsystems for sensing the environment and for interacting with the object {Misra Figs 9-10 illustrated PR2 real robotic system, described as [P.295 Sect.9 ¶1] “end-to-end robotic system… manipulate real world objects to achieve the task” having subsystems of at least [P.296 ¶2-3] “RGB-D sensor (Microsoft Kinect)… user controls the gripper” as well as [P.290 Alg.1] “dynamic programming”}; 
generating, by the intelligent system, an in-memory representation of a meaning of the instruction {Misra [P.283 Last¶] “Semantic parsing is the problem of representing the natural language by a formal representation… map NL instructions into their meaning representations”. Further, [P.285 ¶2] “Our work addresses not only the validity of instruction sequences and data-driven retrieval of low-level instructions, but it also models the ambiguity” ambiguity resolves meaning; [P.287 Sect3.2] “store aforementioned representation of every object in the environment along with spatial relations between objects” and [P.289 Sect5.1 ¶1] “store generalized instructions”}; 
dividing, by the intelligent system, the in-memory representation of the meaning of the instruction into elements based on predefined knowledge types, where the elements correspond to parts of the in-memory representation of the meaning of the instruction {Misra [P.286 Sect3.1] “parsing natural language commands into a structured intermediate representation… We use a sequence of verb clauses as the representation which are ordered temporally… For example” illustrated breakdown of sentences “Take the cup with water and then ignite the stove. Now place the cup on the stove and wait”. A predefined knowledge type is part of speech such as verb clause int. representation}; 
assigning to the elements of the in-memory representation of the instruction respective ones of the predefined knowledge types {Misra [P.286 Sect3.1] “verb clause C is a tuple C=(v, [obj], p)” with p resolving relationship space. See also [P.290 Sect6.1.8] “verb-correlation score” and [P.297 ¶2-3, Tbl.5] “Neo-Davidsonian semantics, which defines a common event shared between multiple atoms (instantiated predicate)”}; 
generating, by the intelligent system, one or more executable scripts that encode the at least one of the event, the object relation, the rule, the action, or the goal, where the one or more executable scripts control the one or more subsystems of the intelligent system to operate within the environment in order to interact with the object to perform a task, the generating the one or more executable scripts {Misra [P.282 Last2¶] “we train our PR2 robot using the Learning from Demonstration approach for several controller instructions… We encode the environment and task context in to an energy function over a CRF which allows grounding of the NL instructions into an environment for tasks” An executable script is controller instructions for encoding tasks (actions) and environment (of objects), see for example Figs. 2-3 [P.283] and instruction execution, encoding at [P.287 Sect3.3-3.4]} including 
creating at least one of an object specification, an event specification, an object relation specification, an action specification, a rule specification, or a goal specification, based on the assignment of the respective ones of the predefined knowledge types to the elements of the in-memory representation of the instruction {Misra [P.288-89 Sect.5] “For a given verb clause Ci, we use training data D to come up with a sample of the instruction-templates {Ii(s)}. During training we collect a large set of verb clauses C(j), the corresponding instruction-sequence I(j) and the environment E(j)… The original mapping {z1->cup01, z2-> bottle02} is stored in ξ(j)” wherein a proposed instruction template for given verb clause is specification for at least an action/task. See also [P.290 Sect6.1.2] calculation of NL similarity for verb clause objects and [P.287] Table 3 for truth conditions of strips predicate}, and 
incorporating the at least one of the object specification, the event specification, the object relation specification, the action specification, the rule specification, or the goal specification into the one or more executable scripts {Misra [P.289 Sect5.1] “instantiate the generalized instructions for a new environment and language context. Given the sth instruction-template Ds=(Cs, Es, Is, ξs), a clause Cj and a new environment Ej, the aim of the instantiation algorithm is to return the instantiated instruction template Ij… return the instantiated instruction sequence Ij after replacing all variables z ϵ Z(s) with the object ξ(z)”}; Application No.: 16/098,7853 Docket No.: 70011-074US1
augmenting the knowledge representation of the intelligent system with knowledge comprising the one or more executable scripts {Misra [P.289 Sect5.1] “In order to accomplish this task, we should find a grounding of the generalized variables Z(s)… We first map to the objects that have a relation. For example, if we have cup on table in the clause and the template contains z1 on z2, then we map z1, z2 to the grounding of cup and table, respectively… The new mapping is stored as ξ and the instructions returned after replacing the variables using ξ are given by Ij”. See also [P.288 Sect.4 ¶2] “infer the sequence of controller instructions I” and [P.289 Last¶] “variable z ϵ Z(s) is mapped to a cup in the new environment and was mapped to a pot in the original environment”}; and 
executing, by the intelligent system, the one or more executable scripts, where the executing includes controlling the one or more subsystems of the intelligent system to interact with the object in accordance with a second instruction {Misra [P.286 Sect.3 ¶2] “our goal is to output a sequence of controller instructions I that the robot can execute” is execution where sequence of instruction provides for second instruction and which controls the robot, see Fig 4. [P.290 Alg.1] Line8-9 “execute I t… Call the planner to find an instruction sequence such that the resultant environment Ej satisfies the constraints”}, 
However, Misra does not expressly discloses that PR2 learning is “on-line”, but rather suggests this at [P.297 ¶5] “Real-time inference… we plan to make the inference real-time while maintaining accuracy”. This is cured by Jain.
Jain teaches: 
where the generating the in-memory representation of the meaning of the instruction, the dividing, the assigning, the generating the one or more executable scripts, and the executing steps are performed while the intelligent system is on-line {Jain [P.1 Sect.1 ¶3] “coactive learning… the robot learns a general model of the user’s preferences in an online fashion” is online learning wherein the robot is the same PR2 illustrated Fig 5}.
The references Jain and Misra have same co-author, Saxena, further utilize the same PR2 robot, and are directed to human-robot interaction thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to utilize the online learning disclosed by Jain as the suggested real-time inference of Misra as use of a known technique to improve similar devices in the same way and/or for the advantage which “not only quickly learns… teaching robots which does not rely experts’ demonstrations”, “robotic systems capable of learning from non-expert users” (Jain [P.2 ¶2], [P.13 ¶1]).
	Finally, examiner notes the standard of obviousness accorded by MPEP 2143(f) as it relates to market forces. The PR2 robot which is utilized in both the prior art and the instant application has a market cost of approximately $400,000 (each, multiagent). Four hundred thousand dollars affords quite a high level of skill in the art. That is, platforms upon which novelty is sought is simply inaccessible to all but a select few whom have privileged access to institutional resources (though whom still file for reduced fees under small entity status). Such a skilled artisan is likely to be post-doctoral with a high level of expertise in modifying such systems and methods.

With respect to claim 2, the combination of Misra and Jain teaches the method of claim 1 wherein 
	the predefined knowledge types include at least one of an object type, an object relationship type, a procedure type, and event type, a rule type, or a goal type {Misra [P.287 Tbl.3] discloses at least object type and object relationship type as “relationship_typeobj1obj2” or “affordance_typeobj”. See also [P.286 Last¶] “verb type in the parse tree”}.

With respect to claim 4, the combination of Misra and Jain teaches the method of claim 1 further comprising:  
	identifying, by the intelligent system, a context associated with the first instruction provided by the human instructor {Misra [P.289 ¶2] “we capture both the language context C and the environment context E” emphasis language context C}; and 
	utilizing the context to generate the one or more executable scripts {Misra [P.289 ¶3-4] “sth instruction-template Ds=(Cs, Es, Is, ξs)”}.

With respect to claim 5, the combination of Misra and Jain teaches the method of claim 1 wherein  
	the first instruction provided by the human instructor includes a deictic reference {Misra [P.292 Sect.8 ¶2] “The natural language command describes the high-level task but does not necessarily have the exact knowledge of the environment (e.g. it may refer to a cup while there is no actual cup in the environment)” exemplars Fig 2-3, Table 1}, the method further comprising: 
	resolving, by the intelligent system, the deictic reference included with the instruction in terms of one or more of the predefined knowledge types {Misra [P.295 ¶6-7] “The algorithm handles noisy object references as part of the instantiation procedure. For example, consider that the robot is asked to get a cup of water and there is no object of category cup in the given environment. In this case, the function Ground (‘cup’, E) will return Null and the instantiation procedure 5.1 will then find an object in the given environment which shares the most state-value pairs with the object that it saw in the training”}.

With respect to claim 6, the combination of Misra and Jain teaches the method of claim 1 wherein   
	the intelligent system is an autonomous robot agent, and the subsystems include at least one of a vision subsystem, a gripper subsystem, or a sound recording subsystem {Misra [P.296 ¶2-3] “the robot observes the scene using RGB-D sensor (Microsoft Kinect)… the user controls the gripper of the robot” subsystems vision and gripper. The robot is autonomous by [P.291 Sect6.5] “inference procedure”. See also Jain [P.1 Sect.1 ¶4] “robot trained using this approach can autonomously perform new tasks”}.

With respect to claim 9, the combination of Misra and Jain teaches the method of claim 1 wherein   
	the first instruction from the human instructor is provided at least in part through verbal instructions {Misra [P.286 Sect.3] “human gives the instructions for performing a task in natural language (see Figure 2)… For example, the following natural language command comprises of four verb clauses: Take the cup with water and then ignite the stove. Now place the cup on the stove and wait”}.

With respect to claim 10, the combination of Misra and Jain teaches the method of claim 1 wherein   
	the first instruction is received from one or more files, or an instructional video {Misra [P.282 RtCol] “verb-environment-instruction library (VEIL)… VEIL dataset comprising free-form natural language instructions and corresponding robot instruction logs” is instruction file}.

With respect to claim 11, the combination of Misra and Jain teaches the method of claim 1 further comprising:  
automatically generalizing the one or more executable scripts to a general object, based on a type of variable used in a definition of the object {Misra [P.289] “generalized variables Z… actual objects replaced by general variables Z”}.

With respect to claim 12, the combination of Misra and Jain teaches the method of claim 1 wherein   
	the object is a physical object and the environment is a physical environment {Misra [P.295 Sect.9] “robotic system… manipulate real world objects” illustrated Figs 1, 9-10. For example, [P.281 Sect.1 ¶2] “the NL instruction ‘fill the cup with water’ may require the robot to pick up a cup and fill it with water either from the tap (if there is one) or fill it from the fridge water-dispenser or whatever other means are available in the environment”}.

With respect to claim 13, the combination of Misra and Jain teaches the method of claim 1 wherein   
	the object is a virtual object and the environment is a virtual environment {Misra [P.291-92 Sect.7] “virtual simulator which presents a 3D environment to users. Figure 5 shows sample environments that are presented to the users. Each environment has around 30 objects” Figs 5-6}.

With respect to claim 14, the combination of Misra and Jain teaches the method of claim 1 wherein   
	the intelligent system is an autonomous robot or a virtual agent {Misra [P.292 ¶1] “virtual robot” is virtual agent, or [P.288 ¶2] “infer the sequence of controller instructions” is autonomous. See also Jain [P.1 Sect.1 ¶4] “a robot trained using this approach can autonomously perform new tasks”}. 

With respect to claim 15, Misra teaches: 
An intelligent system {Misra [Abstract] “PR2 robot” illustrated Figs 1, 9-10} comprising: 
an electronic memory for storing a knowledge representation and storing a first instruction for augmenting the knowledge representation with knowledge involving an object in an environment, the instruction {Misra [P.292 ¶2] “Whenever a user takes an action, it is stored in the database” and/or [P.289 Sect5.1 ¶1] “store generalized instructions” in the robot illustrated Figs 1, 9-10}
provided by a human instructor in a natural language format {Misra [P.286 Sect.3 ¶2] “human gives the instructions for performing a task in natural language (see Figure 2)”}, and 
representing knowledge related to at least one of an event, an object relation, a rule, an action, or a goal {Misra [P.287 Sect3.4 ¶3] “instruction primitive keep which accepts three arguments, object obj1, obj2, and relationship R” is object relation, again listed within instruction Table 2 [P.285]. See also [P.289 Sect5.1 ¶3] “rule based approach… map to the objects that have a relation” and/or [P.286 Sect.3 ¶2] “instructions for performing a task… instructions have arguments, e.g., grasp(objecti)” wherein task of grasp is an action}; 
one or more subsystems {Misra Figs 9-10 illustrated PR2 real robotic system, described as [P.295 Sect.9 ¶1] “end-to-end robotic system… manipulate real world objects to achieve the task” having at least [P.296 ¶2-3] “RGB-D sensor (Microsoft Kinect)… user controls the gripper” as well as [P.290 Alg.1] “dynamic programming”}; and 
one or more processors coupled to the electronic memory and the one or more subsystems, the one or more processors {Misra Figs 1 and 9-10 real robotic system for real-world tasks reasonably conveys to one of ordinary skill in the art processor coupled to memory. Such elements would not be interpreted as novel and therefore do not render non-obviousness. The technical effect endures despite variation in language so as not to obscure key functionality} configured to: 
	The remainder of this claim is rejected for the same rationale as claim 1.

Claim 16 is rejected for the same rationale as claim 2. 
Claim 17 is rejected for the same rationale as claim 6. 
Claim 18 is rejected for the same rationale as claim 12. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Misra and Jain in view of 
Tellex et al., “Asking for Help Using Inverse Semantics”, hereinafter Tellex.
With respect to claim 3, the combination of Misra and Jain teaches the method of claim 1 further comprising:  
	evaluating, by the intelligent system, the elements of the in-memory representation of the second instruction {Misra [P.289 Last¶] “if a variable z ϵ Z(s) is mapped to a cup in the new environment and was mapped to a pot in the original environment, then we prefer the template Ds if cup and pot have similar state-value pairs (e.g., both are empty). We encode it as the average difference between states of objects ξs(z) and ξ(z) for all z ϵ Z(s)” is evaluating in-mem representation over instruction series illustrated Fig 4. See also, [P.286 Sect.3 ¶3] “minimize this energy function to obtain the optimal sequence of instructions”}; 
based on the evaluating, determining that a first element of the elements is unknown to the intelligent system {Misra [P.289 Sect5.1] “unmapped variable z” is unknown element, of the elements Z(s). Exemplar, see [P.292 Sect.8 ¶2] “refer to a cup while there is no actual cup in the environment… ambiguous words”}; 
However, the combination of Misra and Jain does not disclose “generating, by the intelligent system, a query”. Tellex teaches: 
generating, by the intelligent system, a query to obtain information on the first element {Tellex [Abstract] “inverse semantics algorithm for generating effective help requests” request is query from robot, algorithm Fig 3 and illustrations such that [P.1 Sect.1 ¶3] “when the robot encounters failure, it verbally requests help from a human partner”}; 
presenting the query to the human instructor {Tellex [P.3 Sect.4] “Once the system computes a symbolic representation of the desired action, a, it searches for words, ꓥ, which effectively communicate this action to a person in the particular environmental context”}; 
receiving, at the intelligent system the first instruction from the human instructor; and based on the response from the human instruction, augmenting the knowledge representation, by the intelligent system, with knowledge related to the first element {Tellex [P.4 Sect4.4 ¶2] “augment our robot with a model of the listener’s ability to understand a request in the particular envrionment”}.
	Tellex is directed to human-robot interaction with natural language grounding thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to utilize the inverse semantics disclosed by Tellex with Misra and Jain in order to “assess the mapping between language ꓥ and the groundings Г’ for all possible values for the groundings” (Tellex [P.5 ¶1]) and/or “when robots execute these tasks autonomously, failures often occur due to perceptual errors, manipulation failures, and other issues. A key aim of current research is reducing the incidence of these type of failures” (Tellex [P.1 Sect.1 ¶1]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Misra and Jain in view of 
Zhang et al., “A Formal Analysis of Required Cooperation in Multi-Agent Planning”, hereinafter Zhang.
With respect to claim 7, the combination of Misra and Jain teaches the method of claim 1 further comprising:  
transmitting, by the intelligent system, one or more of the elements of the in-memory representation of the instruction or the one or more executable scripts from the intelligent system to a cohort agent. 
Misra discloses [P.285 ¶1] “train the robot via our teleoperation method” is transmitting. However, Misra does not disclose a “cohort agent”.
Zhang discloses [P.1] “multi-agent planning (MAP)… MAP problems with heterogeneous agents, and MAP problems with homogeneous agents. Consequently, the MAP problems that require cooperation (referred to as RC problems) are also divided into two classes – type-1RC (RC with heterogeneous agents) and type-2 RC (RC with homogeneous agents) problems. Figure 1 shows these divisions. For two classes of RC problems, we aim to identify all the conditions that can cause RC. Figure 2 presents these… a human may be remotely working with multiple robots”. That is, Zhang discloses conditions for cooperation among multi-agent systems. Further, [P.2 ¶3] “MAP formulation is based on an extension of the STRIPS language” as related to STRIPS used by Misra.
Zhang is directed to robotic interaction systems and methods thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to combine the teachings of Misra and Zhang to arrive at the invention as claimed by modifying the STRIPS preconditions or task constraints of Misra in accord with the RC required cooperation resolution of Zhang for the reason that “When a robot is assigned to a task that it cannot achieve, it is useful to determine whether the failure is due to the fact that the task is simply unachievable or the task requires more than one robot” (Zhang [P.1-2 PgBrk]). 

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Misra and Jain in view of 
Niekum et al., “Learning grounded finite-state representations from unstructured demonstrations”, hereinafter Niekum.
With respect to claim 8, the combination of Misra and Jain teaches the method of claim 1. Niekum teaches wherein   
	the first instruction is provided by the human instructor in a single encounter with the intelligent system {Niekum [P.140 ¶3] “allow a user to provide only a single demonstration of this task and have the robot correctly segment and generalize the task to new configurations” using PR2 robot as illustrated Fig 11, 14-16. See also [P.142] processor/RAM}.
	Niekum, being published in the same journal as Misra, and using the same robot as Misra, is directed to human-robot interaction thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to specify single instance generalization as disclosed by Niekum in combination with Misra since they both use Learning from Demonstration (LfD) framework. This motivation for this is to “learn tasks from unstructured demonstrations, as the majority of demonstrations were not even of the task in question, but of a sub-component unbeknownst to the robot… build a growing library of skills” (Niekum [P.140 ¶3]).

Claim 19 is rejected for the same rationale as claim 8. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

Broad et al., “Towards Real-Time Natural Language Corrections for Assistive Robots”, discloses real-time robotic natural language understanding.
Oh et al., “Toward Mobile Robots Reasoning Like Humans” discloses Husky platform with language grounding spatial navigation, developed Carnegie Mellon and published AAAI.
Thomason et al., “Learning to Interpret through Natural Language Commands through Human-Robot Dialog” see Fig 1.
Canal et al., “A real-time Human-Robot Interaction system based on gestures for assistive scenarios” discloses deictic interaction with multi-agent NAO and Wifibot.
Matuszek et al., “Learning from Unscripted Deictic Gesture and Language for Human-Robot Interactions” discloses per title, published AAAI.
Fu et al., “One-Shot Learning of Manipulation Skills with Online Dynamics Adaptation and Neural Network Priors” discloses 1-shot learning with PR2.
Kopicki et al., “One-Shot learning and generation of dexterous grasps for novel objects” discloses 1-shot gripper and query density.
Wang et al., “Relational Knowledge Transfer for Zero-Shot Learning” discloses 0-shot learning, published AAAI.
Saxena et al., “RoboBrain: Large-Scale Knowledge Engine for Robots” disclosure Misra.
Haber, Adam Leigh, “A system architecture for learning robots” thesis disclosing DARPA-winning robotics.
Chakraborti et al., “A Game Theoretic Approach to Ad-hoc Coalitions in Human-Robot Societies” discloses multi-agent dynamic coalition search and rescue, see Fig 1.
Chung et al., “On the performance of Hierarchical Distributed Correspondence Graphs for Efficient Symbol Grounding of Robot Instructions” discloses hierarchical husky.
Bastianelli et al., “Speaky for robots: the development of vocal interfaces for robotic applications” discloses HRI systems with natural language grounding.
Liu et al., “Generating machine-executable plans from end-user’s natural-language instructions” discloses plan execution over grounded speech with Baxter.
Paul et al., “Efficient Grounding of Abstract Spatial Concepts for Natural Language Interaction with Robot Manipulators” discloses NLU with Baxter.











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935.  The examiner can normally be reached on M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHASE P. HINCKLEY/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124